      Case 2:17-cr-00181-JTM-DMD Document 410 Filed 10/15/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                    CRIMINAL NO. 17‐181

VERSUS                                                      SECTION "H"

CHAD ALLEN SCOTT
RODNEY P. GEMAR
                             RE‐NOTICE OF TRIAL (from 11/18/2019)

Take Notice that this criminal case has been set for JURY TRIAL as to Counts 8‐14 on JULY 13,
2020 at 8:30 a.m., before U.S. DISTRICT JUDGE JANE TRICHE MILAZZO, Federal Courthouse,
Courtroom C‐224, 500 Poydras Street, New Orleans, LA 70130.

          **IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**
PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE THE AFORESAID
COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.


DATE: October 15, 2019                              WILLIAM W. BLEVINS, CLERK

TO:                                                 by:    Erin Mouledous
Chad Allen Scott (on Bond)                                Case Manager

Counsel for defendant, Scott:                       AUSA:
KERRY JAMES MILLER                                  CHARLES A. MIRACLE
ALYSSON L. MILLS                                    TIMOTHY ADAM DUREE
KRISTEN DIANE AMOND
Fishman Haygood, LLP
201 St. Charles Ave.                                U.S. Marshal
Suite 4600, 46th Floor
New Orleans, LA 70170                               U.S. Probation Office ‐ U.S. Pretrial Services

TO:
Rodney P. Gemar (on Bond)

Counsel for defendant, Gemar:                       FOREIGN LANGUAGE INTERPRETER:
BRADLEY J. EGENBERG                                   NONE__________________
ZACKORY K. WOOD
Egenberg, APLC                                      SA R. D. Hardgrave, FBI
650 Poydras Street                                  R.Hardgrave@ic.fbi.gov
Suite 2525
New Orleans, LA 70130
